Case 4:21-cv-01774 Document 30 Filed on 07/14/21 in TXSD Page 1 of 2

ites
Se Uthe ny tes
Fy (tet op ts
NH ‘exe
MUL; 2
Chief Justice William Pryor Jr. oo Llerk-Nathan Ochsner “9 Judge Holly A BAA, O24
isn
Or CG
Clerk David J. Smith Marshal T. O'Connor Clerk Gary T. Bell ‘ Foun
Chief Judge Lee H. Rosenthal Judge Loretta C. Biggs Judge Charles B. Kornmann
Chief Justice Priscilla R. Owen Judge Martha A. Vazquez Judge Brian C. Buescher

Judge Lynn N. Hughes Judge Damon R Leichty
July 8, 2021
Amicus

God opened a door to save Mankind and all of you slammed it shut. Remember that my gift to you
cannot be returned. You now have the Scarlett Letter. ,

God will continue to give me miracles by opening doors.

Here is a true story. | had full knee replacement surgery in June in a hospital. | took every blood test, had
an EKG, MRI, chest x-ray and a MRSA test. The CDC took my blood with a two-person security team. My
personal doctor expressed her concern at the number of tests that | was taking. LWAS NOT GIVENA
COVID19 TEST AND | WAS NOT TESTED FOR COVID19 ANTIBODIES. Why? My blood has the cure.
Review the following case and pleading:
e Case 1:20-cv-21108-UU Document 79 Entered on FLSD Docket 07/31/2020 Page 1 of 11.
e Alters v. Peoples Republic of China (1:20-cv-21108) District Court, $.D. Florida Judge Ursula
Ungaro Federal Court - 400 North Miami Avenue - Room 12-4 - Miami, Florida 33128
e Motion for Leave to File Amicus 42 — My blood and the blood of 15,000 cadets and midshipmen
who were at the Air Force Academy, Naval Academy (Annapolis), Coast Guard Academy and
Military Academy (West Point) in the fall of 1980 have the Antidote (Anti-Virus) for
COVID19/Katrina Viruses in their blood.

The vaccination that we received was the first “Gain of Function” test that was conducted by our
government. If the vaccination had been given to the general population it would have had an 80%
mortality rate. We were a control group. Read the pleadings.

Do you see the light? Our government is trying to correct the intentional mistakes that they made.
Something so simple as changing the narrative could have saved Mankind.

Judge Leichty committed the most heinous act by denying those young women at Indiana University the
right to procreate. He played God as have all of you. How could you so easily discard the word

“posterity” from the Preamble? We exist for God’s children, not the computers and machines that you
are turning us into so that your sunarcissistic needs are satisfied.
Case 4:21-cv-01774 Document 30 Filed on 07/14/21 in TXSD Page 2 of 2

Forcing the U.S. Marshals, those that protect you, to get vaccinated is a huge mistake and to be honest,
stupid.

When the one true God asks you about playing God what will you say?
This Amicus was filed in the following cases:

United States Court of Appeals for the Eleventh Circuit - David Andrew Christenson v. The United States
of America - Court of Appeals No.: 21-10371

Case No. 21-20311 - Jennifer Bridges; et al, Plaintiffs — Appellants - v. - The Houston Methodist Hospital,

Defendants — Appellees S

Bridges v. Houston Methodist Hospital (4:21-cv-01774) District Court, S.D. Texas Judge Lynn Nettleton
Hughes

Neve v. Birkhead (1:21-cv-00308) District Court, M.D. North Carolina Judge Loretta Copeland Biggs
Legarreta v. Macias (2:21-cv-00179) District Court, D. New Mexico Judge Martha Alicia Vazquez

Klaassen v. The Trustees of Indiana University (1:21-cv-00238) District Court, N.D. Indiana Judge Damon
R Leichty

Godspeed
Sincerely,

(On file)

 

David Andrew Christenson

Box 9063

Miramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmail.com.
dchristenson6@hotmail.com.

Certificate of Service

 
 

| hereby certify that on July 8", 2021, | filed the foregoing with the Clerk ysi
the pleading via CM/ECF, U.S. First Class Mail and myn

(On File)

  

 

David Andrew Christenson
